Citation Nr: 1117670	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an effective date for an award of a 100 percent evaluation for post-traumatic stress disorder (PTSD), prior to May 12, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an earlier effective date for an award of a 100 percent evaluation for PTSD, prior to May 12, 2004.


FINDINGS OF FACT

1.  By decision dated August 2005, the Board denied the Veteran's claim for an effective date for an award of a 100 percent evaluation for PTSD, prior to May 12, 2004.

2.  The Veteran's motion for reconsideration of the August 2005 Board decision was denied, and the Veteran was informed of this determination in a February 2006 letter.  He did not appeal this decision.


CONCLUSIONS OF LAW

1.  The August 2005 Board decision is final, and the current appeal provides no basis to assume jurisdiction of a claim of entitlement to an effective date prior to May 12, 2004, for the award of a 100 percent evaluation for PTSD.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The criteria for dismissal of an appeal due to the failure to allege a specific error of fact or law in the determination being appealed have been met.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Analysis

The Veteran asserts an earlier effective date is warranted for an award of a 100 percent evaluation for PTSD.

By decision dated August 2005, the Board denied the Veteran's claim for an effective date for a 100 percent rating for PTSD, prior to May 12, 2004.  The Board found the evidence failed to demonstrate the Veteran had symptomatology of PTSD that would have warranted a 100 percent evaluation prior to May 12, 2004.  Thus, The Board concluded it was not factually ascertainable that an increase in disability had occurred warranting a 100 percent evaluation for PTSD prior to May 12, 2004.  The Veteran, through his representative, filed a motion for reconsideration of the Board's decision.  As noted above, this motion was denied.  The Veteran did not file a timely appeal of the Board's August 2005 decision, or the denial of the motion for reconsideration with the United States Court of Appeals for Veterans Claims (Court).  Accordingly, the Board's August 2005 determination became final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

In January 2007, the Veteran's representative requested that the Veteran's claim for an earlier effective date be reopened.  

The Board has carefully reviewed the evidence of record and finds that an effective date earlier than May 12, 2004, for an award of a 100 percent rating for PTSD is legally precluded.  The August 2005 Board decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The finality of that decision can be overcome only by a request for a revision based on clear and unmistakable error.  The appellant has made no allegation of clear and unmistakable error in the August 2005 Board decision.  His current challenge to the effective date of the award of a 100 percent evaluation for PTSD, prior to May 12, 2004 is barred.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (freestanding claim for earlier effective dates vitiates the rule of finality).

In Rudd, 20 Vet. App. 296, the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, either by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Since the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C.A. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ('[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.'); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ('When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal.  Id.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  Accordingly, this appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


